DETAILED ACTION
1.	Applicant's amendment filed on April 26, 2021 has been entered.  Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed April 26, 2021 have been fully considered and are persuasive. Therefore the previous Double Patenting rejection has been withdrawn.
Allowable Subject Matter
4.	Claims 1-20 are allowed for the reasons argued by Applicants on pages 7-9 of Remarks, filed April 26, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.  
The prior art of record Buckley; Michael Eoin et al. (US 20130246785 A1) discloses The method comprises obtaining a broadcast message, computing a signature for said broadcast message using a private key, and sending a transmission to a communication device. The private key is associated with a certificate and the transmission comprises the signature.
The prior art of record Brown; Daniel Richard L. (US 8766778 B2) discloses a system and method of providing authenticity to a radio frequency identification (RFID) tag are provided. The method comprises generating a plurality of digital signatures, wherein each digital signature is generated using an index value unique to that digital signature and using information associated with the RFID tag; and storing the plurality of digital signatures on the RFID tag in association with respective index values to enable a desired digital signature to be selected according to a provided index value. Also provided are a system and method of enabling an RFID reader to authenticate an RFID tag, which utilize a challenge comprising an index value to request one of the stored signature and authenticating same. Also provided is an RFID tag that is configured to participate in the challenge-response protocol.

The prior art of record Brown; Daniel Richard L. (US 8775813 B2) discloses in a method of generating a digital signature of a message m, a signature component s of the digital signature is calculated by first masking the long-term private key d using a single additive operation to combine the key d with a first value. The masked value is then multiplied by a second value to obtain component s. The first value is calculated using the message m and another component of the digital signature, and the second value is derived using the inverse of a component of the first value. In this way, the signature component s is generated using a method that counters the effectiveness of side channel attacks, such as differential side channel analysis, by avoiding a direct multiplication using long-term private key d.
The prior art of record Parann-Nissany; Gilad et al. (US 20130247230 A1) discloses the present invention discloses methods for trusted protocols for a non-secure computing-environment. Methods include the steps of: upon request for determining that an untrusted computing resource is trustworthy, vouching for the untrusted resource as trustworthy by a trusted computing resource upon satisfying at least one criterion of: the trusted resource was directly involved in setting up and/or activating the untrusted resource; and/or has access to a database of identifying credentials and/or information which allow the trusted resource to verify that the untrusted resource is trustworthy; and concealing at least one secret that needs to be present on any computing resource, wherein at least one secret is concealed differently on each computing resource; and transmitting at least one secret from any computing resource to any other computing resource in a way that changes the step of concealing at least one secret without any computing resource knowing at least one secret.

The prior art of record Ibrahim; Mohammad K. (US 7961874 B2) discloses secure communications over an insecure channel is provided using symmetric key elliptic curve cryptography. More specifically, a shared secret key and/or data bit string is embedded in the X-coordinate and the Z-coordinate of an elliptic curve point defined in projective coordinates, wherein the embedding process is deterministic and non-iterative. In addition, the base point may be blinded by making the base point dependant on the shared secret key.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Buckley; Michael Eoin et al. (US 20130246785 A1), Brown; Daniel Richard L. (US 8766778 B2), Little; Herbert Anthony et al. (US 8972738 B2), Brown; Daniel Richard L. (US 8775813 B2), Parann-Nissany; Gilad et al. (US 20130247230 A1), Hubert; Gerardus Tarcisius Maria (US 8738927 B2), and Ibrahim; Mohammad K. (US 7961874 B2), lack of and/or do not disclose these specific limitations of selecting a random integer as an internal private key in a predefined range based at least in part on an order of an elliptic curve; computing an internal public key as a point on the elliptic curve using (a) a scalar multiply operation based at least in part on (i) the internal private key blinded using a random blinding value and (ii) a base point of the elliptic curve, and (b) a first inverse value for the random blinding value added to a result of the scalar multiply operation; generating a first part of the signature for the message based at least in part on the point of the elliptic curve; generating a second part of the signature for the message based at least in part on a second inverse value of the selected random integer generated from a message-dependent value of the message and the first part of the signature; and forming a signed version of the message using the first part of the signature and the second part of the signature (emphasis added), as set forth in claim 1 and similar to claims 9 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/
Primary Examiner, Art Unit 2498
May 4, 2021